DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 11/22/2021 have been acknowledged and entered.
Claims 1-2 and 4-9 are pending.  
Claims 7-9 are withdrawn.
Claims 1 has been amended.
No new claims have been added.

Claim Rejections - 35 USC § 112
Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “medium” in claim 1 is a relative term which renders the claim indefinite. The term “medium resin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes a “medium” resin.  It does not seem to be a recognized term of art.  For .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mochel (US 3,505,108) as evidenced by Takeda (US 2007/0187653 A1).
Regarding claims 1-2 and 4-6, Mochel teaches a thin film of alkali-metal tungsten bronze in the form of MxWO3  where M may be cesium wherein x may be 1 to 0.25 (col 1 lines 20-30) (comprising cesium, tungsten and oxygen as main components with a Cs/W ratio of 0 to .25) which as evidenced by Takeda results in a hexagonal 
Mochel does not expressly disclose an example of a transmissivity at 1400nm and 500nm of CsxWO3 film with a hexagonal structure or the diffraction intensity ratio I(002) / I(200) as 0.3 or more, or when an angular ratio of a diffraction angle 2θ  (200) of hexagonal (200) face and a diffraction angle 2θ (002) of hexagonal (002) face by X-ray diffraction using CuKα ray is 2θ (002) / 2θ (200), the 2θ (002) / 2θ (200) is 0.83 or more and 0.85 or less.  
However, Mochel discloses the stoichiometry of Cs(0-.25)WO3 which overlaps the range of atomic ratio of Cs/W of 0.1 or more and 0.5 or less would result in a crystal structure that is hexagonal as claimed, and shows an example of an alkali tungsten bronze with the transmittance ranges in the visible and infrared resulting in an infrared transmissivity of a wavelength of 1400 nm with respect to a visible light transmissivity of a wavelength of 550 nm of 0.3 or less as claimed (Fig 1.)  and the film is considered highly reflective to infrared radiation and substantially transparent to visible light 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition Cs(0 to .25) WO3 having a Cs/W atomic ratio of 0-.025 overlapping the instant claimed ratio of 0.1 to 0.5 such as for example Cs.2WO3 and resulting in a hexagonal crystal structure which would be expected to provide similar transmittance ranges in the visible and infrared as claimed resulting in an infrared transmissivity of a wavelength of 1400 nm with respect to a visible light transmissivity of a wavelength of 550 nm of 0.3 or less (as in claim 4).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). As such the resultant film, having the same composition, thickness and hexagonal crystal structure would be expected to have the same angular ratio of a diffraction angle 2θ (200) of hexagonal (200) face and a diffraction angle 2θ (002) of hexagonal (002) face by X-ray diffraction using CuKα ray is 2θ (002) / 20 (200), the 2θ (002) / 2θ (200) is 0.83 or more and 0.85 or less (as in claim 2) and sheet resistance of over 1.0 x 1010 Ω/□ as in claim 6.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are .   

Response to Arguments
Applicant’s arguments filed 11/22/2021, in view of the amendments, with respect to the rejection(s) of claim(s) 1-2 and 4-6 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112 in response to the amendment and a new ground(s) of rejection is made under 35 USC 103 in view of Mochel as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784